        Case: 3:20-cv-00540-jdp Document #: 11 Filed: 09/03/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RODNEY R. BAER,

                              Petitioner,
                                                                           ORDER
        v.
                                                                        20-cv-540-jdp
 REED RICHARDSON,

                              Respondent.


       Rodney R. Baer, a prisoner at Stanley Correctional Institution, has filed a pro se petition

for a writ of habeas corpus under 28 U.S.C. § 2254 and he has paid the $5 filing fee. Baer

challenges his 2015 state court conviction in Racine County Circuit Court. Dkt. 1. I denied a

previous motion for appointment of counsel without prejudice because, although Baer is

financially eligible for appointment of counsel and he attempted to obtain representation, I

was not convinced that the case is too complex for Baer to litigate on his own. Dkt. 5.

       Baer has renewed his motion for appointment of counsel, or in the alternative, for 30

additional days to file his brief. Dkt. 10. As a civil habeas petitioner, Baer has no automatic

right to court-appointed counsel. See, e.g., Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). But

I may appoint counsel for a habeas petitioner if it is in “the interests of justice” and the

petitioner is “financially eligible.” 18 U.S.C. § 3006A(a)(2). When deciding whether to appoint

counsel, I consider three factors: (1) whether the petitioner could obtain justice without an

attorney given the complexity of the case and the petitioner’s ability; (2) whether the petitioner

could not secure representation on his own; and (3) whether the petitioner would have a

reasonable chance of winning if he were represented. Winsett v. Washington, 130 F.3d 269, 281
         Case: 3:20-cv-00540-jdp Document #: 11 Filed: 09/03/20 Page 2 of 3




(7th Cir. 1997) (quoting Forbes v. Edgar, 112 F.3d 262, 264 (7th Cir. 1997)); see also Howard v.

Gramley, 225 F.3d 784, 794 (7th Cir. 2000).

        In my earlier order, I stated that if the government’s answer shows that the case will

involve complex matters of law that Baer will be unequipped to litigate, I would reconsider

appointment of counsel. Dkt. 5. But Baer now offers a few reasons for the court to appoint

counsel. He says he is unschooled in the law and must rely on other inmates to prepare his

filings. Dkt. 10. He also says that because of COVID-19 and Stanley Correctional Institution’s

social distancing measures, only ten people are allowed in the library at one time, which has

reduced law library access for Baer and the inmates assisting him with his case. Dkt. 10.

        At this time, nothing in the government’s answer to Baer’s habeas petition raises matters

of law that appear too complex for Baer to litigate, based on his filings and communications

with the court so far. But given the limited access to the law library at Stanley Correctional

Institution, an extension of time to file Baer’s brief is appropriate. I will deny Baer’s renewed

motion to appoint counsel without prejudice and grant his motion for a 30-day extension of

time to file his brief.



                                            ORDER

        IT IS ORDERED that:

        1. Petitioner Rodney R. Baer’s renewed motion for appointment of counsel, Dkt. 10,
           is DENIED without prejudice.

        2. Petitioner’s motion for an extension of time to file his brief, Dkt. 10, is GRANTED.




                                                2
Case: 3:20-cv-00540-jdp Document #: 11 Filed: 09/03/20 Page 3 of 3




3. Petitioner may have until October 23, 2020, to file a brief in support of his petition.

Entered September 3, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        3
